—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of second degree murder, defendant contends that there is insufficient corroboration of accomplice testimony and that the verdict is against the weight of the evidence. The accomplice corroboration requirement is satisfied by independent evidence "tending to connect the defendant with the commission” of the crime (CPL 60.22 [1]; see, People v Stein-berg, 79 NY2d 673, 683). The corroborative evidence need not independently establish all the elements of the offense (People v Steinberg, supra), or prove that defendant committed it (People v Hudson, 51 NY2d 233, 238). Seemingly insignificant matters may harmonize with the accomplice’s narrative so as to provide the necessary corroboration (People v Steinberg, supra).
The accomplice testimony was amply corroborated. In his statement to police, defendant admitted being in the house at the time of the killing. Pubic hair consistent with that of defendant was found on the victim’s body and on her pants, and head hair consistent with that of defendant was found on the toilet seat and the rug. Additionally, the People presented the testimony of a witness who stated that he talked with defendant and his accomplice prior to the incident, at which time the men made reference to their scheme to sell the victim fake drugs. Additionally, that witness related that he subsequently saw defendant, codefendant and the accomplice in the company of the victim near the house where the murder took place, observed the woman and defendant walk behind the house, and subsequently saw defendant emerge *1026from the house and tell the accomplice to accompany him into the house.
We conclude that the jury did not fail to give the evidence the weight it should have been accorded (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Murder, 2nd Degree.) Present —Denman, P. J., Green, Lawton, Wesley and Callahan, JJ.